Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 28-46, drawn to a semiconductor device, classified in CPC H01L23/552+.
II.	Claims 47-62, drawn to a method of making a semiconductor device, classified in CPC H01L21/4853+.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed makes a materially different product since the method claims do not require the first layer comprising an IC die, as recited in the product claims.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should Applicant elect Group I claims to be examined, Applicant is advised that this application is further restricted because it contains product Claims 28-46 directed to the following patentably distinct species of the claimed invention:
Embodiment 1 of Figures 1A-2B and 4A-4B.
Embodiment 2 of Figure 3.
Embodiment 3 of Figures 1A-2B and 5A-6D.
Embodiment 4 of Figures 7A-9F-2.
Embodiment 5 of Figures 10A-11C
Embodiment 6 of Figures 12A-13D. 	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, such as seen in said Figures and their related description. In addition, these species are not obvious variants of each other based on the current record.

 	Should Applicant elect Group II claims to be examined, Applicant is advised that this application is further restricted because it contains process Claims 47-62 directed to the following patentably distinct species of the claimed invention: 
Embodiment 1 of Figures 1A-2B and 4A-4B.
Embodiment 2 of Figure 3.
Embodiment 3 of Figures 1A-2B and 5A-6D.
Embodiment 4 of Figures 7A-9F-2.
Embodiment 5 of Figures 10A-11C
Embodiment 6 of Figures 12A-13D.
	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, such as seen in said Figures and their related description. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic for the device claims and claim 15 is generic for the process claims.
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897